DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No 11,119,556. . Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:

Instant Application 
Patent NO. US 11,119,556
1. An apparatus, comprising: a plurality of memory units coupled to one another, wherein each one of the plurality of memory units is configured to provide, prior to entering a power management event, an indication of whether the one of the plurality of memory units is about to enter the power management event to the other memory units of the plurality of memory units; wherein the power management event corresponds to a respective one of a plurality of operations whose performance is associated with generating a current above a threshold current level.
1. An apparatus, comprising: a plurality of memory units coupled to a shared power management signal, wherein each one of the plurality of memory units is configured to: provide to the other of the plurality of memory units, via the shared power management signal: an indication of whether the one of the plurality of memory units is entering a power management event, wherein the power management event corresponds to a respective one of a plurality of operations whose performance is associated with generating a current above a threshold current level; and if the one of the plurality of memory units determines to perform an operation corresponding to the power management event, an indication of a particular operation type associated with the operation wherein the plurality of memory units are configured to receive a shared clock signal, and wherein the shared clock signal is used, by each respective one of the plurality of memory units, to determine when a particular one of the plurality of memory units is entering a particular power management event.
7. A system, comprising: a plurality of memory units coupled to one another; wherein a first memory unit of the plurality is configured to provide, if the first memory unit is to enter a power management event, an indication that the first memory unit is about to enter the power management event to the other memory units of the plurality of memory units prior to entering the power management event; and wherein a second memory unit of the plurality is configured to: receive the indication from the first memory unit prior to performing an operation associated with a subsequent power management event; and determine whether to delay performance of the operation based at least in part on the indication provided from the first memory unit.
11. An apparatus, comprising: a plurality of memory units coupled to a shared power management signal, each one of the plurality of memory units including a control component, wherein the shared power management signal is a shared clock signal and each one of the plurality of memory units is, via a respective control component, configured to: determine, using the shared power management signal corresponding to a shared clock signal, when a particular one of the plurality of memory units is entering a particular power management event; identify one of a plurality of operation types for an operation corresponding to the particular power management event based on a received operation code associated with the particular power management event, wherein the operation code is generated at, and provided from, another of the plurality of memory units when the another of the plurality of memory units is about to enter the particular power management event; and determine whether a configuration would allow, responsive to the identified operation type, a subsequent operation to be performed.
15. A method, comprising: providing, prior to entering a power management event, a first indication whether one of a plurality of memory units is about to enter the power management event via a power management signal shared by the plurality of memory units; and providing, via the power management signal, a second indication associated with a particular current level generated when an operation associated with the power management event is performed to cause the other memory units of the plurality of memory units to determine whether to delay performance of a subsequent operation based at least in part on the first and second indications.
6. A method comprising: providing, via a power management signal shared by a plurality of memory units, a first indication whether one of the plurality of memory units is entering a power management event; and providing, via the power management signal, a second indication of a particular operation type associated with the power management event to be performed when the one of the plurality of memory units is entering the power management event, wherein the power management signal is a shared clock signal that is used, by each respective one of the plurality of memory units, to determine when a particular one of the plurality of memory units is entering a particular power management event; wherein the first indication and the second indication are provided from the one of the plurality of memory units to the other of the plurality of memory units.


As demonstrated, the independent claims of patent 11,1195,56 disclose all the features of the independent claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims of 11,119,556 to modify the claims to achieve the features of claims 1-20 of the instant application.
	This is an obviousness-type double patenting rejection.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15  of U.S. Patent No 10,528,111 . Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:

Instant Application 
Patent NO. US 10,528,111
1. An apparatus, comprising: a plurality of memory units coupled to one another, wherein each one of the plurality of memory units is configured to provide, prior to entering a power management event, an indication of whether the one of the plurality of memory units is about to enter the power management event to the other memory units of the plurality of memory units; wherein the power management event corresponds to a respective one of a plurality of operations whose performance is associated with generating a current above a threshold current level.
1. An apparatus, comprising: a plurality of memory units coupled to a shared power management signal, wherein each one of the plurality of memory units is configured to: provide to the other of the plurality of memory units, via the shared power management signal: an indication of whether the one of the plurality of memory units is entering a power management event by toggling the shared power management signal; and if the one of the plurality of memory units is entering the power management event, an indication of a particular operation type associated with the power management event by providing an operation code on the shared power management signal subsequent to toggling the shared power management signal.
7. A system, comprising: a plurality of memory units coupled to one another; wherein a first memory unit of the plurality is configured to provide, if the first memory unit is to enter a power management event, an indication that the first memory unit is about to enter the power management event to the other memory units of the plurality of memory units prior to entering the power management event; and wherein a second memory unit of the plurality is configured to: receive the indication from the first memory unit prior to performing an operation associated with a subsequent power management event; and determine whether to delay performance of the operation based at least in part on the indication provided from the first memory unit.
10. An apparatus, comprising: a plurality of memory units coupled to a shared power management signal, each one of the plurality of memory units including a control component, wherein each one of the plurality of memory units is, via a respective control component, configured to: identify an operation type for a power management event based on a received operation code associated with the power management event, wherein the operation code is generated at, and provided from, another of the plurality of memory units when the another of the plurality of memory units is entering a power management unit; and determine whether a configuration would allow, responsive to the identified operation type, a subsequent operation to be performed wherein the configuration is one of a plurality of configurations, and at least one of the plurality of configurations is selectable based on a current limit of the apparatus; and wherein the apparatus includes a system controller coupled to the plurality of memory units, and wherein the plurality of configurations are stored in the system controller that includes the power management signal.
15. A method, comprising: providing, prior to entering a power management event, a first indication whether one of a plurality of memory units is about to enter the power management event via a power management signal shared by the plurality of memory units; and providing, via the power management signal, a second indication associated with a particular current level generated when an operation associated with the power management event is performed to cause the other memory units of the plurality of memory units to determine whether to delay performance of a subsequent operation based at least in part on the first and second indications.
6. A method comprising: providing, via a power management signal shared by a plurality of memory units, a first indication whether one of the plurality of memory units is entering a power management event by toggling, during a particular clock cycle, the shared power management signal when the one of the plurality of memory units is entering the power management event, wherein the power management event is associated with an operation whose performance is associated with current generation above a threshold current level; and providing, via the power management signal, a second indication of a particular operation type associated with the power management event to be performed when the one of the plurality of memory units is entering the power management event; wherein the first indication and the second indication are provided from the one of the plurality of memory units to the other of the plurality of memory units.


As demonstrated, the independent claims 1, 6 and 10 of patent 10,528,111disclose all the features of the independent claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims of 10,528,111disclose to modify the claims to achieve the features of claims 1-20 of the instant application.

Allowable Subject Matter
Claim 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Allarey et al. (Allarey)(Pub NO. US 2009/0132844) in view of ODA (Pub NO. US 2016/0065218)
Regarding Claim 1 Allarey teaches: An apparatus, [Fig.4] comprising: a plurality of memory units [Fig.4, item 408 and 404, processor cores corresponds to units] coupled to one another, [Fig.4 and Fig.5, cores are coupled via serial link [0025]] wherein each one of the plurality of memory units is configured to provide, prior to entering a power management event, an indication of whether the one of the plurality of memory units is about to enter the power management event to the other memory units of the plurality of memory units; [[0025], power status of the unit]  wherein the power management event corresponds to a respective one of a plurality of operations whose performance is associated with generating a current above a threshold current level. [[0025]- [0026], facilitate a setting of optimal frequency between die based on power status communicated between cores] 
Allarey does not teach that the units are memory units;
However, ODA teaches the units are memory units [Fig.16, item 110(1) and 110(1) are memory connected to each other] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to modify Allarey to facilitate a setting for the memory units.
A person with ordinary skill in the art would have been motivated to modify Allarey’s system in order to diversify utilization and improve performance of the memory modules in Allarey’s system. 
Regarding Claim 2 Allarey teaches: the plurality of units are coupled to a shared power management signal, and wherein each one of the plurality of units is configured to provide the indication via the shared power management signal.[Fig.4 and Fig.5, serial link [0025]  and Oda teaches memory units [Fig.16]
Regarding Claim 3 Allarey teaches: each one of the plurality of memory units is further configured to provide an indication of a particular operation type associated with the power management event.  [[0025]-[0026], facilitate a setting of optimal frequency between die based on power status communicated between cores]
Regarding Claim 5 Allarey teaches:  the power management event is one of a plurality of power management events, wherein respective operations associated with at least two power management events are associated with different current levels that are generated when the respective operations are performed.  [[0025]-[0026], facilitate a setting of optimal frequency between die based on power status communicated between cores. Voltage and current level changes as the frequency level changes]
Regarding Claim 7 ODA teaches:  each one of the plurality of memory units is a logical unit (LUN).  [Fig.16, item 110(1) and 110(1)]
Claims 7 and 15 are having similar limitations to that of the apparatus of claim 1 .Accordingly, claims 7 and 15  are rejected under a similar rational as that of claim 1 above. 
Regarding Claim 8 Allarey teaches:   each one of the plurality of units is sequentially provided a respective assigned plurality of shared clock cycles during which each one of the plurality of memory units is configured to provide the indication. [[0025]-[0026], facilitate a setting of optimal frequency between die based on power status communicated between cores.  ODA teaches Memory units. [Fig.16, item 110(1) and 110(1)]  
Regarding Claim 9 Allarey teaches:   the plurality of units are coupled to one another to share a power management signal; [Fig.4 and Fig.5, cores are coupled via serial link [0025]] and the first unit is configured to toggle the power management signal during at least one of the respective assigned plurality of shared clock cycles. [[0025]-[0026], facilitate a setting of optimal frequency between die based on power status communicated between cores. Voltage and current level changes as the frequency level changes] ODA teaches Memory units. [Fig.16, item 110(1) and 110(1)]  
Regarding Claim 10 Allarey teaches:   the first unit is further configured to provide an indication associated with a particular current level generated when an operation associated with the power management event is performed.  [[0025]-[0026], facilitate a setting of optimal frequency between die based on power status communicated between cores. Voltage and current level changes as the frequency level changes] ODA teaches Memory units. [Fig.16, item 110(1) and 110(1)]  
Regarding Claim 11 Allarey teaches: the second memory unit is configured to determine, based at least in part on the indications provided from the first memory unit, whether performing a subsequent operation along with the power management event would exceed a current limit of the system.  [[0025]-[0026], facilitate a setting of optimal frequency between die based on power status communicated between cores. ] ODA teaches Memory units. [Fig.16, item 110(1) and 110(1)]  
Regarding Claim 12 Allarey teaches: the second unit is configured to delay performance of the subsequent operation in response to determining that performance of the subsequent operation along with the power management event would exceed the current limit of the system.  [[0025]-[0026], facilitate a setting of optimal frequency between die based on power status communicated between cores. ] ODA teaches Memory units. [Fig.16, item 110(1) and 110(1)]  
Regarding Claim 13 Allarey teaches: the second unit is configured to perform the subsequent operation along with the power management event in response to determining that performance of the subsequent operation along with the power management event would not exceed the current limit of the system.  [[0025]-[0026], facilitate a setting of optimal frequency between die based on power status communicated between cores. ] ODA teaches Memory units. [Fig.16, item 110(1) and 110(1)]  
Regarding Claim 14 ODA teaches:  each one of the plurality of memory units is a NAND flash memory die.  [Fig.16, item 110(1) and 110(1)]  
Regarding Claim 18 Allarey teaches: the power management signal, the second indication comprises providing the second indication of a particular operation type associated with the power management event to be performed on the one of the plurality of units.  [[0025]-[0026], facilitate a setting of optimal frequency between die based on power status communicated between cores. ] ODA teaches Memory units. [Fig.16, item 110(1) and 110(1)]  
Regarding Claim 19 Allarey teaches: providing the second indication of the particular operation type associated with the power management event via providing an operation code associated with the particular operation type.  [[0025]- [0026], facilitate a setting of optimal frequency between die based on power status communicated between cores.]
Claim 4 is rejected because the examiner takes official notice that the subject matter of the claim  is well known in the art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186